Cole, J.
One of the conditions of the policy is, that the defendant. shall not be liable for any loss occurring when the note given for the premium is due and unpaid. This is a valid and binding contract. Keenan v. The Missouri State Mutual Ins. Co., 12 Iowa, 126 (i. e., 134); Williams v. The Albany Ins Co., 10 Mich. 451; S. C., 2 Am. Rep. 95. This loss occurred when the premium note was due and unpaid. The plaintiff seeks to avoid the force and effect of this condition by efforts to show that the note in this case was taken inpayment for “ cash premium,” and that further credit was stipulated for by the concluding words of the note, “with interest at ten per cent after due.” The effect of these words thus added to the note, is a matter of law for the court, and not of fact for the jury, and they do not have the effect of waiving payment at maturity, or of extending further credit. If it be conceded that the tone was taken in payment for the cash premium, this does not advance plaintiff’s claim in the least.' The condition of the policy is, “ that it is not binding until the aetmal payment of the premium either in cash or by note, and when a note is received,” the company is not liable for a loss occurring after the note is due and while it remains unpaid. If the note, then, was given in actual payment, the plaintiff still cannot, by the very terms of the condition, recover for his loss which happened after it was due and remained unpaid. The instructions given were contrary to these views. The judgment is therefore
Reversed.